John Robertelli, Esq.
Gene Y. Kang, Esq.
Barry 1. Levy, Esq. (admitted pro hac vice)
Max Gershenoff, Esq. (admitted pro hac i’ice)
Steven T. Henesy, Esq. (admitted pro hac vice)
RIVKIN RADLER LLP
21 Main Street, Suite 15$
Court Plaza South, West Wing
Hackensack, New Jersey 07601
(201) 287-2460
A ttornevs for Ptainti/fs Government Employees Insurance
Co., GEICO Indeiii,iitv Co., GEICO General Insurance
Company and GEJCO Cctsuath’ Co.

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


GOVERNMENT EMPLOYEES INSURANCE CO..
GEICO INDEMNITY CO., GEICO GENERAL
INSURANCE COMPANY and GEICO CASUALTY                       Civil Action No.: 2:1$-cv-10396 (JLL)
CO.,                                                       (CLW)

                          Plaintiffs,

-against-                                                           ORDER GRANTING
                                                                   DEFAULT JUDGMENT
KESNOLD BAPTISTE, D.C.,
21st CENTURY TOTAL HEALTH CLINIC, P.C..
f/k/a 21st CENTURY TOTAL HEALTH CLINIC,
INC.. ATA CHAUDHRY a/k/a DANNY
CHAUDHRY, SADIA CHAUDHRY, and
HUDSON RADIOLOGY CENTER OF NJ CORP.
a/k/a MRNJ RADIOLOGY CENTER a/k/a NORTH
JERSEY RADIOLOGY CENTER,

                          Defendants.


        This matter come before the Court by way of Plaintiffs Government Employees

Insurance Company, GEICO Indemnity Company, GEICO General Insurance Company, and

GEICO Casualty Company’s (collectively, “Plaintiffs” or “GEICO”) motion for entry of default

judgment against Defendants Ata Chaudhry a/k/a Danny Chaudhry (“A. Chaudhry”), Sadia
Chaudhry (“S. Chaudhry”) and Hudson Radiology Center of NJ Corp. a/k/a MRNJ Radiology

Center a/kla North Jersey Radiology Center (“Hudson Radiology”) (collectively, the “Defaulting

Defendants”) under federal Rules of Civil Procedure 55(b)(2). This Court,    upon review of   the

record, makes the following findings:

       On July 30, 201 8, the Clerk of Coui-t entered defaults against the Defaulting Defendants

for their faiture to answer or otherwise respond to the Complaint.

       The Defaulting Defendants are not minors, incompetent persons, or current members of

the military service.

I.      Ata Chaudhry, Sadia Chaudhry and Hudson Radiology

        Plaintiffs have established that the Defaulting Defendants are liable to Plaintiffs for

damages in the amount of $952,853.29 based on the fraudulent billing submitted or caused to be

submitted through Hudson Radiology for purported magnetic resonance imaging (“MR1”) and

radiography (“X-ray”) services, together with treble damages under the New     Jersey   Insurance

Fratid Prevention Act resulting in total damages of $2,858,559.87.
                                                         f
        THEREFORE, IT IS on this *          day of t\IC              .2018

        ORDERED that Plaintiffs’ Motion for Default Judgement is hereby GRANTED;

        IT IS FURTHER ORDERED that Judgment is hereby entered against A. Chaudhry and

in favor of Plaintiffs in the amount of $2,858,559.87;

        IT IS FURTHER ORDERED that Judgment is hereby entered against S. Chaudhry and

in favor of Plaintiffs in the amount of $2,858,559.87;

        IT IS FURTHER ORDERED that Judgment is hereby entered against Hudson

Radiology and in favor of Plaintiffs in the amount of $2,858.559.87; and.
       IT IS FURTHER ORDERED that this judgment shall bear interest at the judgment rate

from the date of entry until paid.

                                                /
                                        FION. JOSE L. LTNARES, U.S.D.J.
